In bringing this action the plaintiff meddled with a matter which did not concern him. Before he contracted matrimony with Theresa, he was told of her former marriage, its dissolution and the terms thereof. He has had the full benefit of his bargain. No one has questioned his title, and the record which he produces shows a judgment binding upon both parties. It is impossible to discover any ground in law or morals upon which his complaint can stand. In refusing to listen to him the court does not aid in giving effect to a judgment obtained by fraud. It regards him as a suitor without a cause of action and rejects his petition, because he is not aggrieved. The parties to the judgment do not complain, nor does either of them ask aid from the court. On the contrary they do not come in. The court which rendered the judgment had jurisdiction over the subject-matter and the parties, and they are bound by it. This case, therefore, is brought so completely within the rule laid down by this court inKinnier v. Kinnier (45 N.Y. 535), as to render further discussion unnecessary. It is true the plaintiff alleges fraud practiced upon him and leading to the marriage, but it is not found by the referee, nor does the evidence tend to establish it.
The order appealed from should be affirmed, but as the respondent has not appeared, it is without costs.
All concur, except FOLGER, Ch. J., absent.
Order affirmed. *Page 485